In an action to recover damages for libel and slander, in which the complaint pleads 15 separate causes of action, the plaintiff appeals: (1) from so much of an order of the Supreme Court, Suffolk County, dated July 15, 1960, as denies in part his motion: (a) to strike out certain portions of the joint amended answer of the individual defendants and the corporate defendant, News-Review Publishing Corporation, on the ground that they are indefinite, obscure, irrelevant and redundant, and on the further ground that they are sham; (b) to compel said defendants to separately state and number certain defenses pleaded in their answer; and (e) to strike out certain defenses in said answer on the ground that they are insufficient in law; and (2) from so much of said order as denies in toto the plaintiff’s motion to strike out certain portions of the answer of defendant Southampton Bath & Tennis Club, Inc., on the ground that they are sham. Order modified by striking out its third and fourth decretal paragraphs, and: (1) by substituting therefor a provision granting to the following additional extent the plaintiff’s motion, made by notice of motion dated August 3, 1959, with respect to the said joint answer: (a) striking out the allegations and defenses in said answer described in Item A, subdivisions 1, 4, 5, 8,10, 11, 12,14, 24, 25, 37, 41, 43 and 45, of plaintiff’s said notice of motion; (b) striking out the word “details” and substituting the word “ allegations ” in the allegation in said answer described in Item A, subdivision 2, of said notice of motion; and (c) striking out the allegation in said answer described in Item B, subdivision 2, of said notice of motion; and (2) by substituting a provision granting to the following extent plaintiff’s motion, made by notice of motion dated August 19, 1959, with respect to the answer of the defendant, Southampton Bath & Tennis Club, Inc.: (a) striking out the allegation in said answer described in Item A, subdivisions 1 and 3, of said notice of motion; and (b) striking out the allegation in said answer described in Item B of said notice of motion; and (3) by substituting a provision that, except as specifically granted, plaintiff’s said motions in all other respects are denied. As so modified, order insofar as appealed from, affirmed, with one bill of $10 costs and disbursements to plaintiff payable by all the defendants. Defendants are given leave to serve further amended answers within 20 days after the entry of the order hereon. In our opinion, plaintiff’s objections to the allegations and defenses ordered to be deleted from the respective answers or ordered to be amended, are valid and proper. Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur.